DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The after final amendment filed on 01/26/2022 has been entered. Claims 1, 3, 23 and 24 have been amended; Claims 6, 17, 26, 28-29 and 34 have been canceled; and Claims 35-36 have been newly added. Claims 1, 3, 23-24 and 35-36 are currently pending and are under examination.

Withdrawn Rejections
	Claim 1 has been amended to obviate the introduction of new matter and thus complies with the written description. Accordingly the 112(a) rejection has been withdrawn. The indefinite language of Claim 3 has also been obviated and thus the 112(b) rejection of the claim has been withdrawn.
	Claim 1 has been amended to now recite that the transition metal comprises a member selected from the group consisting of zinc and zirconium, or combination thereof. The prior art references cited in the Office Action 8/26/2021 fails to teach or suggest the instantly claimed transition metal and thus the 102(a)(1) and 103 rejections have been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references have been made of record in the prosecution history. However the references fail to teach or suggest the heterostructured silica catalysts of Claims 1 and 23-24. Accordingly, the instant heterostructured silica catalysts are rendered novel and unobvious over the closest prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
	Claims 1, 3, 23-24 and 35-36 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622